DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Siess et al. (US Patent No. 7,011,620), hereinafter Siess. 
Regarding claim 1, Siess teaches a catheter device (Siess, col. 1 lines 3-10) comprising: a rotor located at a distal end region of the catheter device (Siess, Fig. 1, impeller 28 is a rotor located at the distal end region of the catheter 23); a drive shaft extending from a driving region of the catheter device to a distal end region of the catheter device (Siess, Fig. 3, drive shaft 19 extends from the driving region, represented by rotor 14); a distal bearing for bearing a distal end of the drive shaft (Siess, distal bearing 27). Siess does not teach that the distal bearing comprises a heat conducting part. Siess teaches that housing 10 is a heat-conducting part (Siess, col. 2 lines 31-43, claim 8, col. 4 lines 20-26) but Siess does not expressly teach the composition of the portion of the housing surrounding the distal bearing 27. It would have been obvious to one having ordinary skill in the art to configure not only the housing 10 itself, but also the distal bearing, which is a point of friction to enable heat transfer away from the distal bearing in order to keep the motor’s rotor from overheating

Claims 1-4, 6-8, 10, 13-14, 16-18, 20-24, 26-30, 34-37, 39-40, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Scheckel et al. (WO 2015/063281), hereinafter Scheckel [all citations for this reference are from the attached machine-translated English translation for ease of citation and reference, but the original German should be considered authoritative in cases of doubt, and aspects of drawings are quoted from the original German document].
Regarding claim 1, Scheckel teaches a catheter device (Scheckel, Abstract), comprising: a rotor located at a distal end region of the catheter device (Scheckel, Fig. 10, pump rotor 20 is in pump housing 11, Fig. 1); a drive shaft extending from a driving region of the catheter device to a distal end region of the catheter device (Scheckel, Fig. 1, drive shaft 2, extending through the catheter body to the distal end region, Figs, 9-10 depict the drive shaft 2 in the distal region); a distal bearing for bearing a distal end of the drive shaft (Scheckel, Fig. 11, distal bearing channel 47 bears the distal end of the drive shaft; in an alternate interpretation, Fig. 2 shows the catheter and its motor drive 18; therefore another distal bearing for bearing a distal end of the drive shaft is distal bearing spiral 37, page 9, last paragraph; or bearing elements 40, 41, and 42, described in page 10 ¶3-6 ); and wherein the distal bearing comprises a heat conducting part  configured to enable heat transfer away from the distal bearing (Scheckel, page 10, ¶9, bearing element 48 may be made of the same material as the wires 35 and 36 of the drive shaft; page 9 ¶7, the drive shaft wires may be made of a nickel, cobalt, chromium, molybdenum alloy; 35NLT or MP35N, both of which are heat conducting materials that would, if use, be configured to enable heat transfer away from the distal bearing; any of these parts, and those to follow, constitute heat conducting parts; terminal housing 13 is also a component of the bearing, Fig. 11, but its composition is not disclosed; another distal bearing is thrust bearing 44, recited in claim 14, and sleeve 6, in Fig. 12; in the second interpretation of the bearing element, the bearing element may be a bearing spiral 38 made of 35NLT, described in page 9, last paragraph, and page 10, first paragraph, and bearing elements 40, 41, 42, 48, and 50 are all described as possibly being made of the same heat-transferring materials as the drive shaft wires previously mentioned). Scheckel teaches that a distal bearing comprises a spiral sleeve with a winding, configured for rotatably mounting the distal end of the drive shaft inside the spiral sleeve (Scheckel, Fig. 9, distal end of the drive shaft is drive shaft 2, Fig. 2, it is distal because it is located at the pump end of the drive shaft and not the motor end; Fig. 9, the distal bearing comprises sleeve 6 which is a spiral sleeve with a winding 37, Fig. 7).  Scheckel teaches that the spiral distal bearing is at the distal end of the shaft, but Scheckel does not teach that the distal bearing is located at a distal end of the rotor. It would have been obvious to one having ordinary skill in the art to modify Scheckel’s invention so that the spiral sleeve may be positioned at the distal end of the rotor in order to improve fatigue and wear properties of the device by adding flexibility to the sleeve that holds the end of the drive shaft (Scheckel, page 2, paragraph 5, it is unfavorable if the flexible drive shaft is operated in an enclosure that is too hard).
Regarding claim 2, Scheckel discloses that the heat conducting part is designed as a tube surrounding the drive shaft (Scheckel, claim 17, bearing 48 is a radial element, therefore it is a tube surrounding the drive shaft, Fig. 11).
Regarding claim 3 and 22, Scheckel teaches that the drive shaft comprises: a cavity extending axially with the drive shaft and wherein the drive shaft comprises a plurality of coaxial windings which run spirally around the cavity of the drive shaft, the windings within different coaxial layers having opposite winding directions (Scheckel, Figs. 3 and 4, drive shaft 2 has a cavity 29 that passes all the way through, and the drive shaft comprises a plurality of coaxial windings that run spirally around the cavity of the drive shaft, windings 31 and 32 in opposite winding directions, in two layers 33 and 34) and in that an outer diameter of the drive shaft lies in a range of about 0.4 mm to about 2 mm (Scheckel, claim 6, diameter between 0.53-1.32 mm).
Regarding claims 4, 28, and 30, Scheckel teaches that the heat conducting part is in contact with a fluid, enabling heat transfer from the distal bearing to the fluid, thereby transferring heat away from the distal bearing or the spiral sleeve (Scheckel, page 10 ¶10, a gap between sleeve 6 and drive shaft 2 is fluidly connected and a gap is filled with a fluid, for example distilled water). In Scheckel’s teaching, the saline solution may be used between the drive shaft and the bearing throughout the catheter (Scheckel, page 7, ¶1). The multiple heat conducting parts therefore extend out of the distal bearing, and into an area which is configured to be brought in contact with  a fluid, enabling heat transfer from the distal bearing  to the fluid, because the fluid is present in a much wider area than just the distal bearing (Scheckel, page 10, ¶9, depending on embodiment, bearing element 48 may be made of the same material as the wires 35 and 36 of the drive shaft; page 9 ¶7, the drive shaft wires may be made of a nickel, cobalt, chromium, molybdenum alloy; 35NLT or MP35N, both of which are heat conducting materials that would, if use, be configured to enable heat transfer away from the distal bearing; terminal housing 13 is also a component of the bearing, Fig. 11, but its composition is not disclosed; another distal bearing is thrust bearing 44, recited in claim 14, and sleeve 6, in Fig. 12; in the second interpretation of the bearing element, the bearing element may be a bearing spiral 38 made of 35NLT, described in page 9, last paragraph, and page 10, first paragraph, and bearing elements 40, 41, 42, 48, and 50 are all described as possibly being made of the same heat-transferring materials as the drive shaft wires previously mentioned).
Regarding claims 6 and 35, Scheckel teaches that the heat conducting part is made of a medical grade stainless steel (Scheckel, page 10, ¶9, bearing element 48 may be made of the same material as the wires 35 and 36 of the drive shaft; page 9 ¶7, the drive shaft wires may be made of 35NLT, for example, which is a medical grade stainless steel, bearing elements 40, 41, 42, 48, and 50 are all described as possibly being made of the same heat-transferring materials as the drive shaft wires previously mentioned, and these are also heat-conducting parts).
Regarding claims 7 and 34, Scheckel teaches that the heat conducting part may be a cylindrical sleeve 6 with windings 37, and the inner diameter of this part may be between 0.5 mm and 2.6 mm (Scheckel. Page 9 last paragraph, inner diameter is about 1 mm).
Regarding claim 8, Scheckel teaches that a spiral sleeve  with a winding is arranged within the distal bearing (Scheckel, wherein the distal bearing is for example thrust bearing 44, Fig. 9, and wherein a spiral sleeve 6 with a winding is arranged within distal bearing 7), for rotatably mounting a distal end of the drive shaft  inside the spiral sleeve (Scheckel, Fig. 9, drive shaft 2, spiral sleeve 6), such that a portion of the spiral sleeve is in direct contact with a portion of an inner side of the heat conducting part (Scheckel, the inside of the housing is a heat conducting part and it is in contact with the spiral).
Regarding claims 10 and 21, Scheckel teaches that the spiral sleeve is made of flat tape (Scheckel, Fig. 7, spiral sleeve 6 is flat tape).
Regarding claims 13 and 23, Scheckel teaches that both ends of the spiral sleeve are face ground and all edges of both ends are rounded and smooth (Scheckel, Figs. 7 and 8).
Regarding claims 14 and 27, Scheckel teaches that an inner diameter of the spiral sleeve 6 with windings 37 may be between 0.4 mm and 2.1 mm (Scheckel. Page 9 last paragraph, inner diameter is about 1 mm), and the spiral sleeve may have a thickness between 0.05 mm to 0.4 mm (Scheckel, page 9, last paragraph, thickness 0.1 mm).
Regarding claims 16 and 26, Scheckel teaches that the spiral sleeve 6 may be made out of 35NLT, which is a metal (Scheckel, page 10, ¶9, bearing element 48 may be made of the same material as the wires 35 and 36 of the drive shaft; page 9 ¶7, the drive shaft wires may be made of a nickel, cobalt, chromium, molybdenum alloy; 35NLT or MP35N, both of which are heat conducting materials that would, if use, be configured to enable heat transfer away from the distal bearing; any of these parts, and those to follow, constitute heat conducting parts; terminal housing 13 is also a component of the bearing, Fig. 11, but its composition is not disclosed; another distal bearing is thrust bearing 44, recited in claim 14, and sleeve 6, in Fig. 12; in the second interpretation of the bearing element, the bearing element may be a bearing spiral 38 made of 35NLT, described in page 9, last paragraph, and page 10, first paragraph, and bearing elements 40, 41, 42, 48, and 50 are all described as possibly being made of the same heat-transferring materials as the drive shaft wires previously mentioned).
Regarding claims 17 and 36, Scheckel designed as an expandable pump, characterized in that a cannula  is provided around a portion of the drive shaft which lies in the vicinity of the rotor and in that the rotor  is located in a housing (Scheckel, Fig. 9 shows a cannula 2 around the drive shaft, housing 11, Fig. 10, rotor 43), the housing  and the rotor  being configured to be transferred at least in part into the cannula , wherein the housing and the rotor are compressed at least along a radial direction extending transversely to a longitudinal direction, from an expanded state into a compressed state (Scheckel, page 4, ¶9, both the pump and the housing are expandable; page 8 last paragraph, page 9 first paragraph; page 7, first paragraph).
Regarding claims 18 and 37, Scheckel teaches that upon application of a force at  a proximal end of a catheter and/or or compression of the housing and the rotor, a relative motion of the drive shaft  with respect to the distal bearing  is effected, and wherein the drive shaft  and the distal bearing  are configured such that  a distal end of the drive shaft  remains within the distal bearing  or within the heat conducting part  designed as a tube or within  a spiral sleeve  when the housing  and the rotor  are compressed (Scheckel, page 6, last paragraph, page 7, first paragraph; Fig. 9, the pump and rotor are deployed and the distal end remains within the spiral sleeve and heat conducting parts).
Regarding claim 20, Scheckel teaches a catheter device (Scheckel, Abstract), comprising: a rotor located at a distal end region of the catheter device (Scheckel, Fig. 10, pump rotor 20 is in pump housing 11, Fig. 1); a drive shaft extending from a driving region of the catheter device to a distal end region of the catheter device (Scheckel, Fig. 1, drive shaft 2, extending through the catheter body to the distal end region, Figs, 9-10 depict the drive shaft 2 in the distal region); a distal bearing for bearing a distal end of the drive shaft (Scheckel, Fig. 9, thrust bearing region 44 bears the distal end of the drive shaft); and wherein the distal bearing comprises a spiral sleeve with a winding, configured for rotatably mounting the distal end of the drive shaft inside the spiral sleeve (Scheckel, Fig. 9, distal end of the drive shaft is drive shaft 2, Fig. 2, it is distal because it is located at the pump end of the drive shaft and not the motor end; Fig. 9, the distal bearing comprises sleeve 6 which is a spiral sleeve with a winding 37, Fig. 7). Scheckel teaches that the spiral distal bearing is at the distal end of the shaft, but Scheckel does not teach that the distal bearing is located at a distal end of the rotor. It would have been obvious to one having ordinary skill in the art to modify Scheckel’s invention so that the spiral sleeve may be positioned at the distal end of the rotor in order to improve fatigue and wear properties of the device by adding flexibility to the sleeve that holds the end of the drive shaft (Scheckel, page 2, paragraph 5, it is unfavorable if the flexible drive shaft is operated in an enclosure that is too hard).
Regarding claim 24, Scheckel teaches that a flexible tube is provided around a portion of an outside of the spiral sleeve (Scheckel, Fig. 9, jacket 7 is the flexible tube).
Regarding claim 29, Scheckel teaches that the heat conducting part is designed as a tube surrounding a portion of the spiral sleeve (Scheckel, Fig. 9, the heat conducting part is one of the numerous jackets and sleeves surrounding spiral bearing 6, for example jacket 7 or the other layers seen in Fig. 9 between this jacket and spiral 6).
Regarding claim 39, Scheckel teaches a catheter device (Scheckel, Abstract), comprising: a rotor located at a distal end region of the catheter device (Scheckel, Fig. 10, pump rotor 20 is in pump housing 11, Fig. 1); a drive shaft extending from a driving region of the catheter device to a distal end region of the catheter device (Scheckel, Fig. 1, drive shaft 2, extending through the catheter body to the distal end region, Figs, 9-10 depict the drive shaft 2 in the distal region); a distal bearing for bearing a distal end of the drive shaft (Scheckel, Fig. 9, thrust bearing region 44 bears the distal end of the drive shaft); and wherein the distal bearing comprises a spiral sleeve with a winding, configured for rotatably mounting the distal end of the drive shaft inside the spiral sleeve (Scheckel, Fig. 9, distal end of the drive shaft is drive shaft 2, Fig. 2, it is distal because it is located at the pump end of the drive shaft and not the motor end; Fig. 9, the distal bearing comprises sleeve 6 which is a spiral sleeve with a winding 37, Fig. 7). Scheckel teaches a flexible tube that is provided around a portion of an outside of the spiral sleeve (Scheckel, Fig. 9, the flexible tube may be jacket 7, claim 1, the jacket is flexible), and it is also is at least in part in contact, with a heat conducting part, the heat conducting part  being configured to enable heat transfer away from the distal bearing  and/or or the spiral sleeve (Fig. 9, the many unlabeled layers of housings in the thrust bearing are heat conducting parts configured to enable heat transfer away from the distal bearing and or the spiral sleeve; the spiral sleeve is a distal bearing, and also bearings 40, 41, and 42 are distal bearings; the bearing element may be a bearing spiral 38 made of 35NLT, described in page 9, last paragraph, and page 10, first paragraph, and bearing elements 40, 41, 42, 48, and 50 are all described as possibly being made of the same heat-transferring materials as the drive shaft wires previously mentioned). Scheckel teaches that the spiral distal bearing is at the distal end of the shaft, but Scheckel does not teach that the distal bearing is located at a distal end of the rotor. It would have been obvious to one having ordinary skill in the art to modify Scheckel’s invention so that the spiral sleeve may be positioned at the distal end of the rotor in order to improve fatigue and wear properties of the device by adding flexibility to the sleeve that holds the end of the drive shaft (Scheckel, page 2, paragraph 5, it is unfavorable if the flexible drive shaft is operated in an enclosure that is too hard).
Regarding claims 40 and 47, Scheckel teaches that the drive shaft further comprises a reinforcement element which is provided sectionally in the cavity of the drive shaft in the distal end region of the catheter device (Scheckel, page 9 paragraph 4, Fig. 6, reinforcing element 30).

Claims 5, 12, 31, 33, 44, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Scheckel in view of Corbett et al. (US Patent Application Publication 2015/0328382), hereinafter Corbett. 
Regarding claims 5 and 31, Scheckel teaches that the distal bearing comprises a region which is designated as a pigtail (Scheckel, Fig. 1, pigtail tip 14). Scheckel does not disclose a material for this tip. Corbett teaches that a pigtail end of a similar catheter may be made of a polymer (Corbett, ¶[0008]). It would have been obvious to one having ordinary skill in the art for the distal pigtail end to be a polymer because polymers may be flexible and non-traumatic for use in the body. 
Regarding claims 12 and 33, Scheckel does not teach the relative roughness of any of the surfaces. Scheckel teaches a pigtail (Scheckel, Fig. 1, pigtail tip 14). Scheckel does not disclose a material for this tip. Corbett teaches that a pigtail end of a similar catheter may be made of a polymer (Corbett, ¶[0008]). It would have been obvious to one having ordinary skill in the art for the distal pigtail end to be a polymer because polymers may be flexible and non-traumatic for use in the body. It would further have been obvious to one having ordinary skill in the art that a further portion of the outer side of the heat conducting part or tube, which is configured to lie inside a polymer end part, that is, upon which the pigtail part is mounted, is roughened, in order to keep a polymer end part from moving, by using the added friction provided by the rough surface.
Regarding claim 44, Scheckel does not teach the roughness of the spiral sleeve. However, Scheckel teaches that the drive shaft, which may be made of the same material as the spiral sleeve as recited (Scheckel, a bearing spiral 38 made of 35NLT, described in page 9, last paragraph, and page 10, first paragraph, and bearing elements 40, 41, 42, 48, and 50 are all described as possibly being made of the same heat-transferring materials as the drive shaft wires previously mentioned), and Scheckel teaches that the roughness Rz of the drive shaft may be 0.6 (Scheckel, page 10 ¶2). It would therefore have been obvious to one having ordinary skill in the art that if the same materials are used for both, and if the outer sleeve is to be configured to be rougher for gluing purposes, the roughness of the spiral sleeve would also have rougher material properties than the drive shaft; therefore an arithmetic average surface area roughness of Ra≥0.8µm, which is rougher than Rz of 0.6 of the drive shaft. It would further have been obvious to one having ordinary skill in the art to optimize these numbers using a procedure of routine experimentation to optimize material parameters.
Regarding claim 51, Scheckel does not teach the roughness of the spiral sleeve. However, Scheckel teaches that the drive shaft, which may be made of the same material as the spiral sleeve as recited (Scheckel, a bearing spiral 38 made of 35NLT, described in page 9, last paragraph, and page 10, first paragraph, and bearing elements 40, 41, 42, 48, and 50 are all described as possibly being made of the same heat-transferring materials as the drive shaft wires previously mentioned), and Scheckel teaches that the roughness Rz of the drive shaft may be 0.6 (Scheckel, page 10 ¶2). It would therefore have been obvious to one having ordinary skill in the art that if the same materials are used for both, that they may have a similar roughness; therefore an arithmetic average surface area roughness of Ra≤0.8µm; the Rz of 0.6 of the drive shaft falls into this range. It would further have been obvious to one having ordinary skill in the art to optimize these numbers using a procedure of routine experimentation to optimize material parameters.

Claims 11, 15, 25, 32, 43, 45, 48, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Scheckel. 
Regarding claims 11 and 32, Scheckel teaches the roughness of the drive shaft (Scheckel, page 10, ¶2) but Scheckel does not teach the relative roughness or smoothness of other parts. It would have been obvious to one having ordinary skill in the art to make a part rougher to facilitate gluing, because roughing a surface to help glue stick would have been obvious to one having ordinary skill in the art. It would further have been obvious to one having ordinary skill in the art to make the outer side smooth, so to allow the blood to pass as smoothly as possible with a minimum of potentially deadly clotting. The limitation regarding gluing the spiral sleeve is intended use; the gluing itself is not recited, only roughening a surface to support eventual gluing. 
Regarding claims 15 and 25, it is well-known in the art that the rotors in a catheter-based blood pump normally rotate in such a way that the blood will be driven proximally, but Scheckel does not specify the rotation directions of the rotor and drive shaft in comparison with the winding direction of the spiral sleeve. However, it would have been obvious to one having ordinary skill in the art to configure the rotor and the drive shaft to rotate such that a proximally directed flow of fluid is effected when the device is in operation, having the winding direction of the spiral sleeve from a proximal end of the spiral sleeve  to a distal end of the spiral sleeve being the opposite direction of the rotating direction of the rotor, in order to prevent this sleeve from catching and tightening on the drive shaft.
Regarding claim 43, Scheckel does not teach the roughness of the spiral sleeve. However, Scheckel teaches that the drive shaft, which may be made of the same material as the spiral sleeve as recited (Scheckel, a bearing spiral 38 made of 35NLT, described in page 9, last paragraph, and page 10, first paragraph, and bearing elements 40, 41, 42, 48, and 50 are all described as possibly being made of the same heat-transferring materials as the drive shaft wires previously mentioned), and Scheckel teaches that the roughness Rz of the drive shaft may be 0.6 (Scheckel, page 10 ¶2). It would therefore have been obvious to one having ordinary skill in the art that if the same materials are used for both, the roughness of the spiral sleeve would also have similar material properties as the drive shaft, the outer side of the heat conducting part or tube would be configured to have an arithmetic average surface are roughness of Rz≤1.2µm, because the roughness of the drive shaft falls within this range, and it is a part that needs to slide smooth. It would further have been obvious to one having ordinary skill in the art to make the inner side of the heat conducting part or tube to have a greater roughness in order to make the surface suitable for gluing, as mentioned above, and therefore to have a higher roughness than the drive shaft; therefore an arithmetic average surface area roughness of Ra≥0.8µm.
Regarding claims 45 and 48, Scheckel teaches that all edges of both ends of the spiral sleeve are rounded and smooth (Scheckel, Figs. 7 & 8). Scheckel does not teach the roughness of the spiral sleeve. However, Scheckel teaches that the drive shaft, which may be made of the same material as the spiral sleeve as recited (Scheckel, a bearing spiral 38 made of 35NLT, described in page 9, last paragraph, and page 10, first paragraph, and bearing elements 40, 41, 42, 48, and 50 are all described as possibly being made of the same heat-transferring materials as the drive shaft wires previously mentioned), and Scheckel teaches that the roughness Rz of the drive shaft may be 0.6 (Scheckel, page 10 ¶2). It would therefore have been obvious to one having ordinary skill in the art that if the same materials are used for both, the roughness of the spiral sleeve would also have similar material properties as the drive shaft, and that it would have a ten-point mean roughness Rz≤2µm. It would further have been obvious to one having ordinary skill in the art to optimize these numbers using a procedure of routine experimentation to optimize material parameters.
Regarding claim 50, Scheckel does not teach the roughness of the spiral sleeve. However, Scheckel teaches that the drive shaft, which may be made of the same material as the spiral sleeve as recited (Scheckel, a bearing spiral 38 made of 35NLT, described in page 9, last paragraph, and page 10, first paragraph, and bearing elements 40, 41, 42, 48, and 50 are all described as possibly being made of the same heat-transferring materials as the drive shaft wires previously mentioned), and Scheckel teaches that the roughness Rz of the drive shaft may be 0.6 (Scheckel, page 10 ¶2). It would therefore have been obvious to one having ordinary skill in the art that if the same materials are used for both, the roughness of the spiral sleeve would also have similar material properties as the drive shaft, the outer side of the heat conducting part or tube would be configured to have a ten-point mean roughness of Rz≤1.2µm, because the roughness of the drive shaft falls within this range, and it is a part that needs to slide smooth. It would further have been obvious to one having ordinary skill in the art to make the inner side of the heat conducting part or tube to have a similar roughness as well, therefore an arithmetic average surface area roughness of Ra≤0.8µm, around the same as the drive shaft. It would further have been obvious to one having ordinary skill in the art to optimize these numbers using a procedure of routine experimentation to optimize material parameters.

Claims 19, 38, 46, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Scheckel in view of LaRose et al. (US Patent Application Publication 2014/014638), hereinafter LaRose. 
Regarding claims 19, 38, 46, and 53, Scheckel does not teach the distance that the hub extends past the rotor blades of the rotor (Scheckel, Fig. 10, rotor 20), however, the rotor hub does extend somewhat beyond the rotor. LaRose teaches a catheter blood pump with a rotor hub that does not extend much, if at all, past the blades of the rotor (LaRose, Fig. 16). It would have been obvious to to one having ordinary skill in the art to have the hub pertaining to the rotor extending less than 0.1 mm, which is less than .5 mm, past the rotor blades of the rotor towards a distal end of the catheter device, in order to make the device more compact, and of course this is an effective combination, as demonstrated by LaRose.

Claims 41 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Scheckel in view of Franano et al. (US Patent Application Publication 2019/0282741), hereinafter Franano. 
Regarding claims 41 and 52, Scheckel does not explicitly teach that the heat conducting part is made of 1.4441 stainless steel. Franano teaches that 316 LVM steel is common in medical devices for intravascular use (Franano, ¶][0366]); this is another name for 1.4441 steel. It would have been obvious to one having ordinary skill in the art to use 1.4441 stainless steel as the heat conducting part because it is biocompatible and in use in many other implantable medical devices.

Claims 49 are rejected under 35 U.S.C. 103 as being unpatentable over Scheckel in view of Keenan et al. (US Patent Application Publication 2013/0303970), hereinafter Keenan. 
Regarding claim 49, Scheckel does not explicitly teach flexible tube is designed as a shrink hose. Keenan teaches a heat shrink tube to rigidly couple elements of a blood pump (Keenan, ¶[0056]). It would have been obvious to one having ordinary skill in the art to use a shrink hose as the heat shrink tube in order to keep the parts rigidly coupled and in their proper places in an area that functions as a bearing for the drive shaft of the blood pump.

Allowable Subject Matter
Claims 9 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 6/20/2022 have been fully considered but they are not persuasive. 
The rejection of claims 1-53 under 35 USC 112 is withdrawn in light of the applicant’s amendments.
Applicant’s arguments with respect to claim(s) 1-53 have been considered. The grounds of rejection have been modified in light of the applicant’s amendments, and the new reasoning is found in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429. The examiner can normally be reached 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Erin M Piateski/Primary Examiner, Art Unit 3792